              Case 2:20-cr-00019-RSM Document 41 Filed 06/14/21 Page 1 of 3




 1                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8   UNITED STATES OF AMERICA,                     )   No. CR20-019RSM
                                                   )
 9                  Plaintiff,                     )   ORDER GRANTING UNOPPOSED
                                                   )   MOTION TO PROCEED WITH
10             v.                                  )   REMOTE DISPOSITION HEARING
                                                   )
11   PATRICIA HOLMBERG,                            )
                                                   )
12                  Defendant.                     )
                                                   )
13
            THE COURT has considered the unopposed motion to proceed with the
14
     disposition hearing by video hearing, along with all the records and files in this case
15
     and the General Orders currently in effect.
16
            THE COURT FINDS that the circumstances are as set forth in the motion, and
17
     that a video disposition hearing may take place as soon as practical because further
18
     delays in this case would cause “serious harm to the interests of justice,” see General
19
     Order No. 04-20 (3/30/20), for the reasons set forth in the motion. Accordingly,
20
            THE COURT ORDERS that the parties may proceed with a remote disposition
21
     hearing, consistent with current procedures established by this Court.
22
            THE COURT also makes the following specific findings:
23
               1. The Judicial Conference of the United States must find that the
24
                    coronavirus emergency will materially affect the functioning of the
25
                    federal courts generally or a particular court. CARES Act,
26
                    § 15002(b)(2)(A). It has done so. See “Judiciary Authorizes Video/Audio

       ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH DISPOSITION                           1601 Fifth Avenue, Suite 700
       HEARING BY TELECONFERENCING                                    Seattle, Washington 98101
       (Patricia Holmberg; CR20-019RSM) - 1                                      (206) 553-1100
                 Case 2:20-cr-00019-RSM Document 41 Filed 06/14/21 Page 2 of 3




 1                    Access During COVID-19 Pandemic,” Administrative Office of the
 2                    United States Courts (published March 31, 2020) (available at
 3                    https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-
 4                    videoaudio-access-during-covid-19-pandemic).
 5                2. The chief district judge of the affected district must specifically find that
 6                    “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . .
 7                    . cannot be conducted in person without seriously jeopardizing public
 8                    health and safety.” CARES Act, § 15002(b)(2)(A). The Chief Judge
 9                    Martinez has done so. GO 04-20 (March 30, 2020).
10                3. The Court finds in this particular case that for specific reasons specified in
11                    the pleadings that the plea in this case cannot be further delayed without
12                    serious harm to the interests of justice.” CARES Act, § 15002(b)(2)(A).
13                4. The defendant must consent. CARES Act, § 15002(b)(4); see also GO 04-
14                    20. Ms. Holmberg consents by way of filing.
15                5. For all practical purposes, the hearing may take place by videoconference,
16                    not telephone conference. Theoretically, a sentencing could be done by
17                    telephone conference if “video teleconferencing is not reasonably
18                    available.” CARES Act, § 15002(b)(2)(A). A videoconference hearing is
19                    reasonably available in this case and shall be held on June 18, 2021, at
20                    9:30 a.m.
21             DONE this 14th day of June, 2021.
22
23                                                A
                                                  RICARDO S. MARTINEZ
24                                                CHIEF UNITED STATES DISTRICT
                                                  JUDGE
25
26   ///


           ORDER GRANTING UNOPPOSED                                FEDERAL PUBLIC DEFENDER
           MOTION TO PROCEED WITH DISPOSITION                         1601 Fifth Avenue, Suite 700
           HEARING BY TELECONFERENCING                                  Seattle, Washington 98101
           (Patricia Holmberg; CR20-019RSM) - 2                                    (206) 553-1100
             Case 2:20-cr-00019-RSM Document 41 Filed 06/14/21 Page 3 of 3




 1
     Presented by:
 2
 3   s/ Christopher M. Sanders
     Assistant Federal Public Defender
 4   Attorney for Patricia Holmberg
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED                       FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH DISPOSITION                1601 Fifth Avenue, Suite 700
       HEARING BY TELECONFERENCING                         Seattle, Washington 98101
       (Patricia Holmberg; CR20-019RSM) - 3                           (206) 553-1100
